Exhibit 10.25
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
Confidential
 
[image00001.jpg]
 


February 3, 2016


Dr. [***]
[***]
Nemus Bioscience, Inc.
650 Town Center Drive
Suite 1770
Costa Mesa, CA 92626
Dear Dr. [***],


Pursuant to your recent request, Albany Molecular Research, Inc. (“AMRI”) is
pleased to provide Nemus Bioscience, Inc. (“Nemus”) with this proposal for the
process development, an estimate for the non-GMP production of [***], the
analytical method development and qualification, an estimate for the cGMP
production of [***], and a stability study. This proposal, together with the
terms and conditions attached hereto as Exhibit A (“Terms and Conditions”),
constitute one binding agreement between AMRI and Nemus (the “Agreement”).


This proposal is separated into five parts that are detailed in this document.
Below is a summary of our proposal as well as the fees associated with this
work. Further details of the work are set out later in this proposal.
 
Part
Description
[***]
Fee
[***]
Expenses
Anticipated Timeframe
I.
Process Development
[***]
[***]
[***]
 
 
II.
[***]
 
[***]
 
[***]
 
[***]
 
III.
Analytical Method
Development and
Qualification
 
$142,900
 
[***]
 
[***]
 
 
IV.
[***]
 
[***]
 
[***]
 
[***]
 
V.
 
[***]
 
[***]
 
[***]
 
[***]
Total:
[***]

 
Any costs indicated to be “non-binding estimates” are intended to be good faith
estimates. The parties agree that [***]. However, Nemus will not be responsible
for payment of [***].
 
AMRI Proposal #151116-154113c3

--------------------------------------------------------------------------------

Dr. [***]
Nemus Bioscience, Inc. February 3, 2016
Page 2 of 13
 


Please note that this proposal is based on the technical information provided by
Nemus. The parties acknowledge that the performance of these tasks may result in
deviations or results unforeseen by either party. In the event any given step of
manufacture, or final product [***] through no fault of AMRI, for reasons
including but not limited to, [***], the parties shall mutually agree in writing
on a supplemental proposal or work order [***] to investigate and address such
[***], deviation or out of specification result.


Subject to exceptions for AMRI Proprietary Technology (as defined below), any
and all results, inventions, compounds, materials, reports, data, Certificates
of Analysis, or other deliverables generated by AMRI, in whole or in part, in
the direct performance of this project shall accrue to Nemus as the work is
being performed, and provided that Nemus pays all invoices submitted by AMRI in
performance of the work contemplated hereunder that are consistent with this
proposal. “AMRI Proprietary Technology” means all intellectual property,
know-how, ideas, inventions, discoveries, concepts, scientific methods, and
other technology and processes, including without limitation AMRI’s THC
manufacturing process, owned by AMRI and existing as of the date of this
Agreement and used in the course of performing this project. AMRI Proprietary
Technology shall remain the exclusive property of AMRI. Upon 30 day written
notice, Nemus may
terminate AMRI’s obligations under this proposal [***] prior to performance of
any test interval and would only be responsible [***].


Please appreciate that upon receipt of authorization to proceed with the cGMP
production [***], AMRI schedules its equipment and personnel and orders
materials in anticipation of commencing this work. AMRI will inform Nemus of the
scheduled production date as soon as is practical following receipt of Nemus’s
acceptance of this proposal. Nemus may at any time cancel or delay a project
prior to the scheduled start date by providing AMRI with written notice. Upon
receipt of such cancellation notice, AMRI shall cease all work at a logical and
mutually agreed to stopping point and limit further expenses associated with
such production, including cancelling all outstanding subcontracts associated
with the execution or other preparations for the project. Subject to the
cancellation, Nemus shall reimburse AMRI for costs incurred prior to and
including the date of cancellation plus any reasonable and foreseeable costs
associated with stopping work on the project, including the costs associated
with idle production facility capacity as described herein, at a rate of [***].
In the event of a delay imposed by Nemus [***] of the scheduled production,
[***]. AMRI reserves the right to implement the aforementioned charges to cover
the loss of revenue incurred as a result of reserving production facilities for
the exclusive use of Nemus. [***].
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Dr. [***]
Nemus Bioscience, Inc. February 3, 2016
Page 3 of 13
 
We appreciate the opportunity to do business with Nemus and request that you
consider this proposal as expeditiously as possible. We will schedule this
project promptly upon receipt of
 
your written authorization. Please note that we are constantly receiving
requests for new projects.  Company policy dictates that we can commit resources
and guarantee a start date only after receipt of an order. All work specified
herein will be performed in accordance with our Terms and Conditions attached
hereto. Any terms and conditions contained in a Nemus purchase order or other
document which are additional to or inconsistent with this Agreement shall be
void, unless specifically agreed to by AMRI in writing, signed by AMRI’s duly
authorized representative.


Payment Schedule


Description
Payment
[***]
[***]



AMRI will invoice Nemus for Parts II and IV, with title to and risk of loss of
the material transferring to Nemus as set forth in Section 3 of the Terms and
Conditions. Nemus shall pay invoices [***]. All material shall be delivered
[***].


Nemus shall be responsible for [***]. For clarity, AMRI will invoice Nemus for
[***].
 
 
 
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Dr. [***]
Nemus Bioscience, Inc. February 3, 2016
Page 4 of 13

This proposal is valid for [***] from the date of issue. In the event that Nemus
indicates its intent to accept any portion of this proposal following the [***]
or in the event that Nemus accepts the work contemplated herein to commence more
than [***] from the date of this proposal, AMRI reserves the option to submit a
revised proposal to reflect any change in costs since the date of the original
proposal. This proposal is [***].


Please feel free to contact me if there is any further information that AMRI can
provide about any aspect of this proposal. I look forward to hearing from you.







 Sincerely,  Agreed and Understood:          [***] [***]   [***]    E-mail:
[***]  Nemus Bioscience, Inc.    AMRI Proposal #151116-154113v3
 Feb, 5, 2016
 Date
 

 


 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Dr. [***]
Nemus Bioscience, Inc. February 3, 2016
Page 5 of 13


Proposal for the cGMP Manufacture of [***]
For Nemus Bioscience, Inc.
AMRI Proposal #151116-154113v3


This document specifies the services to be provided by AMRI and the costs
related to the process development, a non-binding estimate for the non-GMP
production of [***], the analytical method development and qualification, a non-
binding estimate for the cGMP production of [***], and a stability study.


AMRI refers to current Good Manufacturing Practices (“cGMP”) as specified in the
International Conference on Harmonization (“ICH”) guide Q7A “ICH Good
Manufacturing Practice Guide for Active Pharmaceutical Ingredients” (“API”), as
applied to the manufacture, testing, and quality control of APIs. For the
purposes of this proposal, AMRI has assumed that the final API
material is intended for Phase I Clinical Trials.


For the purposes of this proposal, the cGMP starting material for this work has
been defined as [***], and [***], as outlined in Attachment I. Please appreciate
that the estimates below account for [***].


I.            Process Development


Prior to initiating the cGMP production, AMRI shall evaluate and develop the
current process provided by Nemus (see Attachment I) to ensure reproducibility,
quality, and safety on scale. As part of this work, AMRI shall pursue the
following objectives:
 

1) [***].

 

2) [***].




3) [***].




4) [***].




5) [***].




6) [***].

 
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Dr. [***]
Nemus Bioscience, Inc. February 3, 2016
Page 6 of 13


7) [***].




8) [***]. As part of this effort, AMRI shall conduct the following work for each
stage:

 
[***]
 
 
 
 
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Dr. [***]
Nemus Bioscience, Inc. February 3, 2016
Page 7 of 13

[***]


Upon successful completion of the process development activities, AMRI shall
[***].


We recommend utilizing our Full-Time Equivalent (“FTE”) program since this
approach allows the client the flexibility of changing scope and direction
during the course of the project. AMRI will dedicate [***] for a period of
[***]. Under the FTE program, [***] dedicated to your project and will provide
Nemus with regular updates on its progress. The FTE rate for this project is
[***]. For clarity, the total labor fee for this work is estimated to be [***].
Reimbursable expenses for [***].


Communication during this work will be through regular written updates and
teleconferences to keep Nemus updated on the progress of the development effort.
Deliverables shall include these updates, a non-GMP demonstration batch, and a
final report describing the resulting process. In addition, any intermediates
that are generated during this work may be provided to Nemus upon request.


Please appreciate that depending on the ongoing observations made and results
obtained in this program, it is possible that the program may be completed in
more or less time than is estimated herein. Should this work require more time
than is estimated herein, Nemus will be notified and will have the option of
extending the project. Nemus will be invoiced in arrears for the monthly FTE
allocation and materials required to complete the work contemplated hereunder.


II.            Non-Binding Estimate for the Non-GMP Manufacture of [***]


Please appreciate that until such time that a final process is developed, AMRI
is providing Nemus with a non-binding estimate for the non-GMP manufacture of
[***]. For the purposes of this proposal, AMRI has assumed that [***].
 
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Dr. [***]
Nemus Bioscience, Inc. February 3, 2016
Page 8 of 13

Please appreciate that upon completion of the process development activities and
improvement
of the process outlined in [***], AMRI shall provide a binding estimate for this
work [***]. The non-binding estimated fees and anticipated timeframes are
outlined in the table below.


Description
Fixed Fee*
Anticipated Timeframe**
[***]
  [***]
  [***]

*[***].
**[***].


The non-GMP work shall be documented in batch records, completed copies of which
shall be provided to Nemus upon conclusion of the work. The original batch
records shall be maintained at AMRI. A Certificate of Analysis shall be prepared
for [***], summarizing the results of the following analyses. Additionally,
[***] shall be furnished to Nemus as deliverables.


Analyses
[***]



III.            Analytical Method Development and Qualification


AMRI shall develop and qualify the analytical methods which are required to
support the cGMP
manufacture of [***]. This work shall include the following:


[***]


As part of this effort, a portion of the demonstration batch shall be retained
at AMRI and set up as a reference standard. The testing of the demonstration
batch shall include the following analyses:


Analyses
[***]



For the purposes of this proposal, this estimate was prepared under the
following assumptions:


[***]


AMRI will conduct this analytical method development and qualification work for
a fixed fee of $142,900, [***].


We anticipate that [***] will be required to complete this work, following
receipt of all materials and availability of resources. Deliverables shall
consist of [***].
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Dr. [***]
Nemus Bioscience, Inc. February 3, 2016
Page 9 of 13
 
Please appreciate that should any additional analytical work other than what is
estimated herein be required, Nemus would be contacted and updated on this
information. At that point, Nemus, at its sole discretion, will have the option
to extend this portion of the program.


IV.     Non-Binding Estimate for the cGMP Manufacture [***]


Please appreciate that until such time that a final process is developed, AMRI
is providing Nemus with a non-binding estimate for the cGMP manufacture of
[***]. For the purposes of this proposal, AMRI has assumed that [***].


Please appreciate that upon completion of the process development activities and
improvement
of the process outlined in Part I, AMRI shall provide a binding estimate for
this work [***]. The non-binding estimated fees and anticipated timeframes are
outlined in the table below.


Description
Fixed Fee*
Anticipated Timeframe**
[***]
  [***]
  [***]

*[***].
**[***].


The cGMP work shall be documented in batch records, completed copies of which
shall be provided to Nemus upon conclusion of the work.  The original batch
records shall be maintained at [***]. A Certificate of Analysis shall be
prepared for [***], summarizing the results of the following analyses:


Analyses
[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Dr. [***]
Nemus Bioscience, Inc. February 3, 2016
Page 10 of 13

Analytical and quality assurance support to the cGMP campaign shall include, but
not necessarily be limited to, the release of raw materials,[***]; cGMP support;
cleaning validation and verification; final API release; and preparation of an
appropriate Certificate of Analysis.


V.            Stability Study


A study initiation fee defined below shall be charged upon [***].


Samples will be stored and tested the following intervals:
[***]


Testing at each interval shall in include the following:


[***]


It is assumed, for the purposes of this proposal that the stability study can be
initiated [***], allowing the release data to serve as the initial timepoint. In
the case that this is not possible, [***]. Nemus shall authorize the use of
[***] for use in the stability program. Testing will be conducted at the
prescribed intervals for the fees summarized in the table below:


Test Interval
Fixed Fee
[***]
[***]
Total:
[***]

 
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Dr. [***]
Nemus Bioscience, Inc. February 3, 2016
Page 11 of 13
 
An additional fee of [***] may be charged in the event that additional testing
is requested by Nemus or additional testing required by [***].


The standard stability report, included in the above fixed fee, consists of
[***]. If a final, written report summarizing the study is requested,[***].


AMRI Proposal #151116-154113v3
 
 
 
 
 
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Dr. [***]
Nemus Bioscience, Inc. February 3, 2016
Page 12 of 13


Attachment 1


[***]
 
 
 
 
 
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 


Exhibit A


TERMS & CONDITIONS Albany Molecular Research, Inc.


1.       AGREEMENT AND ACCEPTANCE: The entire agreement (the “Agreement”)
between Albany Molecular Research, Inc. (“AMRI”), and the Customer consists of:
(i) AMRI’s proposal for the products, materials, services, goods (collectively
“Proposal”), and (ii) these Terms and Conditions. For purposes of this
Agreement, any documentation, report, product, material or good provided to
Customer in the performance of Services shall be referred to as “Deliverables”
or “Deliverable”  and AMRI’s performance of any services, [***] shall be
generally referred to as “Services”.  The Agreement shall become binding when
accepted by Customer either by acknowledgment or at the time performance of the
services begins by mutual agreement. Any terms and conditions proposed by the
Customer which are additional to or inconsistent with the Terms and Conditions
contained in the Agreement shall be void.  In the event a Master Services
Agreement (the “MSA”) is in place between the parties, the MSA will govern over
any Terms and Conditions. AMRI represents and warrants that it is not and shall
not be debarred, and that each employee or independent contractor it engages in
connection with activities under this Agreement is not and shall not be
debarred, under applicable FDA or other law.


2.       DELIVERY SCHEDULE; QUANTITIES; DELAYS IN DELIVERY:  All deliveries
shall be made in accordance with any timelines set out in the Proposal.  [***].
In the event Customer requests that any given shipment be delayed beyond the
intended shipment date, AMRI will store the material [***]; in such event,
[***].


3.       TRANSPORTATION, PACKAGING AND SHIPPING: Unless otherwise specified in
the Proposal, Deliverables shall be delivered [***]. Title and risk of loss of
any Deliverable shall [***]. AMRI herein represents that if mutually agreed in a
Proposal, the Deliverables ordered by the Customer are packed in containers and
bearing labels, if necessary, which conform to the regulations of the Department
of Transportation in effect at the time of shipment.  All Deliverables shall be
prepared for shipment and packed to prevent damage or deterioration, secure
lowest transportation rates, and comply with carrier tariffs.
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 
4.       CONFIDENTIAL INFORMATION: The exchange of Confidential Information
shall be governed by the Confidentiality Agreement (the “CDA”) in place between
the parties. If there is no CDA in place, then the following applies:  The
Parties anticipate that they will exchange proprietary and confidential
information during the term of this Agreement. The Parties shall treat all
information (whether written or oral) exchanged hereunder as confidential, and
each Party shall use the same degree of care used to protect and maintain its
own confidential or proprietary information from unauthorized use or disclosure.
Neither Party shall use the other Party’s proprietary or confidential
information for any purpose other than in performance of this Agreement. Neither
Party shall disclose the other Party’s confidential or proprietary information
to any third party without prior written permission from the disclosing Party. 
The foregoing restrictions shall not apply to information that was in the
receiving Party’s possession without confidentiality restrictions prior to
receipt from the other Party, or that lawfully becomes publicly available
through no fault of the receiving Party. The receiving Party may disclose the
other Party’s confidential or proprietary information to its employees and
officers requiring access thereto solely as necessary to perform the Services,
provided that each such employee and officer is bound by a written agreement to
maintain the confidential or proprietary information in strict confidence and to
use such information solely to perform the Services. Each Party may disclose
information received from the other Party as required by laws, rules or
regulations or rules of a securities exchange provided that the Party required
to make such disclosure gives notice to the disclosing Party prior to making
such disclosure, and uses all commercially reasonable efforts to secure
confidential treatment of such information where reasonably available.


5.       PAYMENT: Unless otherwise specified in the Proposal, AMRI will invoice
Customer [***], with payment due [***].


6.       WARRANTIES: CUSTOMER WARRANTS THAT TO ITS KNOWLEDGE THE USE OF ANY
PRODUCT, MATERIALS, PROCESSES, AND THE LIKE FURNISHED TO AMRI UNDER THE
AGREEMENT FOR THE PERFORMANCE OF SERVICES (“CUSTOMER MATERIALS”) WILL NOT
INFRINGE ON ANY EXISTING PATENT, TRADEMARK OR COPYRIGHT. UNLESS OTHERWISE STATED
HEREIN, AMRI DOES NOT MAKE ANY WARRANTY, EXPRESS OR IMPLIED BY STATUTE OR IN
WRITING, REGARDING THE SERVICES OR THE DELIVERABLES, INCLUDING WITHOUT
LIMITATION ANY WARRANTY REGARDING THEIR FITNESS FOR PURPOSE, THEIR QUALITY,
THEIR MERCHANTABILITY OR THEIR NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS. ANY OTHER REPRESENTATIONS OR WARRANTIES MADE BY ANY PERSON OR ENTITY,
INCLUDING EMPLOYEES OR REPRESENTATIVES OF A PARTY HERETO, THAT ARE INCONSISTENT
HEREWITH, SHALL BE DISREGARDED AND SHALL NOT BE BINDING ON SUCH PARTY.


7.       LIMITATION OF LIABILITY:  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY OR ITS AFFILIATES FOR LOST PROFITS OR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR INDIRECT DAMAGES ARISING FROM ANY BREACH
OF THIS AGREEMENT OR IN CONNECTION WITH THIS AGREEMENT OR  ANY  PROPOSAL, 
INCLUDING  WITHOUT  LIMITATION ANY BREACH OF A WARRANTY CONTAINED HEREIN OR
[***]. LIMITATIONS OF LIABILITY CONTAINED IN THIS SECTION SHALL NOT BE DEEMED TO
LIMIT EITHER PARTY’S INDEMNITY OR INSURANCE OBLIGATIONS UNDER THIS AGREEMENT.
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

8.       CHANGES:   Customer reserves the  right  to  request changes to  the 
Services being performed pursuant to this Agreement or a Proposal including,
without limitation, changes in drawings, specifications and delivery (“Change
Orders”).  AMRI may agree to comply with such Change Orders.  If such Change
Orders result in an increase in AMRI’s cost or in the time for performance, an
equitable adjustment in the price or time for performance shall be made in
writing to Customer and a claim for additional compensation hereunder will be
asserted in a timely manner.  Prior to AMRI’s acceptance or rejection of the
Change Order, the parties shall discuss and agree in writing to any appropriate
price and/or time adjustments.


9.       INSURANCE: Each Party shall procure and maintain at its own expense
appropriate product and commercial liability insurance with respect to the
conduct and performance of the Services under each Proposal and/or this
Agreement and use or sale of the Deliverables, as each Party customarily
maintains with respect to similar activities. Customer shall maintain insurance
on all materials that it has or retains title to.


10.     FEDERAL, STATE AND LOCAL TAXES: Any taxes, duties or fees applicable to
the sale, export or imports of Customer Materials or Deliverables or related to
the performance of Services shall be borne by the Party on which such taxes are
imposed under law.


11.     INDEMNIFICATION: Customer shall indemnify and hold AMRI, its Affiliates
and their directors, officers, employees and agents (“AMRI Indemnitee”) harmless
from and against any and all third party claims, damages, liabilities, losses,
costs and expenses, including but not limited to attorneys’ fees (collectively,
“Claims”) arising from or related to: (i) injury, damage or death in connection
with Customer’s or a third party’s use or sale of the Deliverables or results of
the Services, or Customer’s or a third party’s manufacture, use or sale of any
product or service incorporating the Deliverables, including without limitation
any Claims attributable to any product incorporating Deliverables (whether based
on strict liability, inherent design defect, negligence, failure to warn, breach
of contracts or any other theory of liability); (ii) the manufacture, use or
sale of any Deliverable or Customer materials, or Customer product incorporating
Deliverables, infringing a third party’s patent or other intellectual property
rights (except to the extent covered by subsection (A) below); (iii) any gross
negligence or willful misconduct of Customer or any of its directors, officers,
employees, or agents (“Customer Indemnitee”); and (iv) Customer’s failure to
comply with all applicable laws, statutes, rules, regulations and orders of
governmental, public and quasi-public authorities; except to the extent that
such Claim is caused by the gross negligence or willful misconduct of AMRI
Indemnitees. AMRI shall indemnify and hold Customer Indemnitees harmless from
and against any and all Claims to the extent arising from: (A) the manufacture,
use or sale of any AMRI Proprietary Technology (as defined in the Proposal)
infringing a third party’s patent or other intellectual property rights; (B) any
gross negligence or willful misconduct of or breach of a representation or
warranty by any AMRI Indemnitee in connection with the Agreement; and (C) AMRI’s
failure to comply with all applicable laws, statutes, rules, regulations and
orders of governmental, public and quasi-public authorities; except to the
extent that such Claim is caused by the gross negligence or willful misconduct
of or breach of a representation or warranty by Company Indemnitees.
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



12.     ASSIGNMENT:   Neither Party may assign or delegate any or all of its
rights or obligations under this Agreement, or transfer this Agreement, without
the prior written consent of the other party, except that either Party shall
have the right to assign any of its rights, delegate any of its obligations, or
transfer this Agreement without such consent (i) to an affiliate of such Party
or (ii) as part of a merger or acquisition of such party or sale of all assets
to which this Agreement relates. Any assignment by a Party shall bind its
assignee to all provisions of this Agreement. Any assignment, delegation or
transfer by either Party without the consent of the other Party shall be void
and of no effect.


13.     TERMINATION FOR CONVENIENCE: Except as otherwise specified in the
Proposal, Customer may, at any time upon 30 days’ written notice, terminate this
Agreement in whole or in part regardless of whether there is a default under
this Agreement. Such written notice shall state the extent and the effective
date of termination.  Each Party shall take all necessary steps to mitigate any
losses that might incur on account of such termination. Termination by Company
under this Section shall be without prejudice to any claims Company may have
against AMRI.


14.     TERMINATION FOR DEFAULT:  Each of the following events shall constitute
a default by a Party for purposes of this Agreement (a) the insolvency of such
Party, (b) any assignment for the benefit of creditors of such Party, (c) the
voluntary or involuntary filing of a petition order or other decree in
bankruptcy by or against such Party, (d) the commencement of any proceeding,
under court supervision or otherwise, for liquidation of, reorganization of, or
the composition, extension, arrangement or readjustment of the obligations of
such Party, and (e) failure by such Party to comply with any of the provisions
of the Agreement in any material respect, and (f) proof that any representations
by such party were false when made. In the event of a default by Party which is
not cured within thirty (30) days of receiving a notice of default, the other
Party may terminate this Agreement in writing.


15.     EFFECT OF TERMINATION: Upon termination, Customer’s obligation to AMRI
shall be set forth in a final invoice and may include [***].


16.     WAIVER: No delay or omission in exercising any right or remedy shall
operate as a waiver thereof or of any other right or remedy, and no single or
partial exercise thereof shall preclude any other or further exercise thereof or
the exercise of any other right or remedy. The rights, powers, elections and
remedies of the Parties hereunder are cumulative and in addition to those which
the Parties have at law or in equity. A Party’s failure to object to any
provision contained in any communication from the other Party shall not be
deemed an acceptance of such provision or a waiver of any provision of this
Agreement.


17.     COMPLIANCE WITH LAWS: Each Party shall, in the performance of the
Agreement, comply with all applicable laws, statutes, rules, regulations and
orders of governmental, public and quasi-public authorities.


18.     BRIBERY AND CORRUPT PRACTICES: AMRI is committed to complying with all
applicable anti-corruption laws, regulations and policies worldwide.    AMRI
expects its customers, suppliers and business partners to comply with all such
laws that prohibit the making, offering or promise of any payment or anything of
value, directly or indirectly, to a government official or a government agency
(“Officials”), when the payment is intended to influence an act or decision or
the retention of business. Accordingly, each Party represents, agrees and
warrants that it shall comply with all applicable anti-corruption laws, rules
and regulations, including but not limited to the United States Foreign Corrupt
Practices Act and the UK Bribery Act, and that it shall not make any payment of
money, gifts, services or anything of value either directly or indirectly, to an
Official, when the payment is intended to influence an act or decision or the
retention of business.
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

19.     FORCE MAJEURE: Neither Party shall be liable for, or in connection with,
any failure or delay in performance due [***] which prevents or hinders such
party from performing the services as provided for under the Agreement.


20.     GOVERNING LAW; ARBITRATION:    This Agreement shall be governed by,
interpreted and construed in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law. All disputes arising from
or related to this Agreement may be submitted to arbitration in Albany, New York
(or at a location agreed to by AMRI) under the rules then prevailing of the
American Arbitration Association and judgment may be entered on any award in a
court of competent jurisdiction.  The parties acknowledge and agree that the
United Nations Convention on Contracts for the International Sale of Goods is
specifically excluded from application to this Agreement.
 
 
 
 
 
 
 
 
 
 
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.